USDC SDNY                                     Law Office of
DOCUMENT
ELECTRONICALLY FILED
                                       GUY OKSENHENDLER
DOC #:                                  194 Burns Street, Suite 1
DATE FILED: 3/19/2020                 Forest Hills, New York 11375
                                             (917) 804-8869
                                       goksenhendleresq@aol.com

                                                         March 19, 2020
     VIA ECF

     The Honorable Mary Kay Vyskocil
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007                                      3/19/2020

            Re:     United States v. Christopher Marino
                    SDNY Ind. No. 20 cr 160 (MKV)
                    Consent Request for Additional Time for Suretor to Co-Sign Defendant’s
                    Fifty Thousand Dollar Personal Recognizance Bond

     Dear Judge Vyskocil:

              Reference is made to the conditions of pre-trial release determined at the arraignment of
     my client, a fifty thousand dollar personal recognizance bond signed by the defendant and one
     additional financial secure individual, which required his suretor to co-sign his bond by today.
     While the suretor has endeavored to gather all necessary financial documents necessary for her
     interview with the Southern District of New York United States Attorney’s Office, the events of
     the last week have made this more difficult than anticipated. Moreover, the suretor is an older
     woman whom is concerned about traveling to New York City from her home in New Jersey,
     over an hour travel time each way, to conduct an interview and sign the bond. Counsel has
     spoken to the assigned assistant about alternative means to resolve this issue, such as a
     telephonic interview and having the bond signed in New Jersey, and these contingencies are
     being sorted out. Accordingly, counsel has reached out to Assistant United States Attorney
     Andrew Adams regarding this situation and requested his consent to make this request for
     additional time for the suretor to interview with the United States Attorney’s Office and sign the
     bond. With his consent, counsel respectfully requests additional time for Mr. Marino’s suretor to
     sign his bond; until Friday, March 27, 2020.

            Should your Honor have any questions regarding this request, please do not hesitate to
     contact counsel immediately. Your consideration of the above request is greatly appreciated.
                                               Very truly yours,

                                                  /s/   Guy Oksenhendler
                                                  Guy Oksenhendler
